Ingraham, J.
I see no reason why this application should not be granted. The plaintiff has succeeded in obtaining an order that will prevent the defendant from offering any evidence to sustain the counter-claim, and no good purpose can be subserved by allowing it to remain in the answer. Plaintiff would not be justified in obtaining an allowance based upon this counterclaim, as he has never been called upon to meet it, either by reply or by evidence on the trial. Motion will therefore be granted on payment of $10 costa to the plaintiff for opposing this motion.